 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   KAHEAL PARRISH,                                    Case No. 1:19-cv-00490-LJO-BAM (PC)
12                      Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
13          v.                                          DENIAL OF PLAINTIFF’S MOTION FOR
                                                        PRELIMINARY INJUNCTION
14   BUGARIN, et al.,
                                                        (ECF Nos. 10, 11)
15                      Defendants.
16

17          Plaintiff Kaheal Parrish (“Plaintiff”) is a state prisoner proceeding pro se in this civil

18   rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 19, 2019, the assigned Magistrate Judge issued findings and recommendations

21   that Plaintiff’s application to proceed in forma pauperis be denied on the basis that Plaintiff is

22   able to afford the costs of this action, and that Plaintiff be required to pay the $400.00 filing fee in

23   full to proceed with this action. (ECF No. 7.) Plaintiff filed objections on May 1, 2019, (ECF

24   No. 8), and the undersigned adopted the findings and recommendations in full on May 2, 2019,

25   (ECF No. 9). Plaintiff was ordered to pay the filing fee within twenty-one days. (ECF No. 9.)

26          On May 16, 2019, Plaintiff filed a “Motion and Request for Order of Payment,” wherein

27   Plaintiff requested a court order directing CDCR to process his CDCR 193 to pay the filing fee in

28   this action. (ECF No. 10.) The Magistrate Judge construed the request as a motion for
                                                        1
 1   preliminary injunction, and on May 21, 2019, issued findings and a recommendation to deny the

 2   motion for lack of jurisdiction. (ECF No. 11.) The findings and recommendations were served

 3   on Plaintiff and contained notice that any objections thereto were to be filed within fourteen (14)

 4   days after service. (Id. at 4.) No objections to the findings and recommendations have been filed,

 5   and the deadline to do so has expired.

 6          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this Court has conducted a

 7   de novo review of this case. Having carefully reviewed the entire file, the Court finds the

 8   findings and recommendations to be supported by the record and by proper analysis. In addition,

 9   the Court notes that on May 28, 2019, Plaintiff paid the $400.00 filing fee in full.1 As such, it

10   appears Plaintiff’s motion is now moot.

11          Accordingly, IT IS HEREBY ORDERED that:

12       1. The findings and recommendations issued on May 16, 2019, (ECF No. 11), are adopted in

13          full;

14       2. Plaintiff’s motion for preliminary injunction, (ECF No. 10), is denied; and

15       3. The matter is referred back to the assigned Magistrate Judge for further proceedings

16          consistent with this order.

17
     IT IS SO ORDERED.
18

19       Dated:     June 14, 2019                           /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
20
21

22

23

24

25

26
27
     1
      Receipt number #CAE100042607 $400.00 fbo Kaheal Parrish F-15901 by State of California on
28   5/28/2019.
                                              2
